Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered September 27, 2005, which denied the petition challenging respondents’ determination not to extend the duration of a 2000 eligible list for the civil service position of associate fraud investigator, unanimously affirmed, without costs.
Eetitioners’ bare and conclusory allegations were insufficient to sustain the petition seeking to overturn the administrative determination as arbitrary, even as against a pre-answer motion to dismiss for failure to state a cause of action (cf. Matter of Niagara Mohawk Power Corp. v State of New York, 300 AD2d 949, 952-953 [2002]). Moreover, petitioners do not plead, even in conclusory fashion, that the “restriction” allegedly giving rise to respondents’ discretion to extend the eligibility list was “attributable to a financial emergency” (see Civil Service Law § 56 [1]). Concur—Mazzarelli, J.E, Andrias, Friedman, Sweeny and Kavanagh, JJ.